Citation Nr: 0315048	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO, in pertinent 
part, granted service connection for PTSD and awarded a 
10 percent evaluation to this disability, effective from 
November 1999.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the issue of entitlement to 
an increased rating for this service-connected disorder.  
During the current appeal, and specifically by a January 2001 
rating action, the RO awarded an increased disability 
evaluation of 30 percent, effective from November 1999, for 
the veteran's PTSD.  

In July 2001, the Board remanded the veteran's initial 
increased rating claim to the RO for further evidentiary 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  Following completion of the instructions set 
forth in the July 2001 remand, the RO, in December 2002, 
continued the 30 percent rating for the veteran's 
service-connected PTSD.  Thereafter, in March 2003, the RO 
returned the case to the Board for appellate review of the 
veteran's claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected PTSD is manifested by 
complaints of nightmares, daytime fatigue, intrusive 
memories, constant and severe flashbacks, impaired attention 
and concentration at work, panic attacks three to four times 
per week, trouble sleeping, short term and long term memory 
loss, as well as disturbances in motivation and mood, with 
objective evaluation findings of difficulty sleeping, 
nightmares and intrusive thoughts.  


CONCLUSION OF LAW

The criteria for an initial increased disability rating 
greater than 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the statement of the case, all subsequent 
supplemental statements of the case, and a February 2002 
letter, the RO, along with the Board in its July 2001 remand, 
informed the veteran and his representative of the specific 
provisions of the VCAA, the criteria used to adjudicate his 
initial rating claim, the type of evidence needed to 
substantiate this issue, as well as the specific type of 
information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, the veteran has been accorded two VA psychiatric 
examinations during the current appeal.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's initial increased rating claim based upon a 
complete and thorough review of the pertinent evidence 
associated with his claims folder.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric condition.  At 
the separation examination which was conducted in July 1971, 
the veteran denied ever having experienced frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  This evaluation 
determined that the veteran's psychiatric system was normal.  
Two months later in September 1971, the veteran reported that 
he had experienced no change in his medical condition since 
the separation examination.  

At a June 1998 VA outpatient treatment session, the veteran 
reported that the most traumatic experience in his life was 
his period of Vietnam combat, which lasted for approximately 
eleven months and ten days.  He denied having PTSD.  

At a VA psychiatric evaluation conducted later in June 1998, 
the veteran reported that he had been treated, as an 
inpatient, for psychological and emotional problems once and 
as an outpatient (including at a private medical facility) at 
no time.  The veteran denied having experienced psychological 
or emotional problems at any time within the past 30 days 
prior to the mental status evaluation session and having been 
prescribed medication for psychological or emotional 
problems.  He did describe serious lifetime depression as 
well as serious lifetime anxiety or tension but denied 
suicidal ideation.  

Subsequently, in August 1999, the veteran sought VA 
outpatient treatment for complaints of PTSD-type symptoms, 
including insomnia, nightmares, flashbacks, and depression of 
two years duration with variable frequency and severity.  A 
mental status evaluation demonstrated that the veteran was 
groomed, alert, oriented times four, cooperative, and anxious 
and that he had normal and goal-oriented speech, no delusions 
or hallucinations, fair cognition, and fair insight/judgment.  
The examining psychiatrist provided an Axis I diagnostic 
impression of PTSD and alcohol abuse and assigned a global 
assessment of functioning (GAF) score of 50.  

At a VA outpatient treatment session conducted in September 
1999, the veteran explained that his PTSD symptoms centered 
on his Vietnam duty as an Army medic.  In particular, he 
reported trouble sleeping, recurrent combat-related 
nightmares, isolation, intrusive memories, some avoidance 
symptoms, suicidal ideation (approximately two months prior 
to the treatment session), some recent homicidal ideation 
(towards a friend), no current suicidal or homicidal 
ideations, and an ongoing depressive mood.  The examiner 
observed that the veteran had a mild to moderate level of 
anxiety.  In addition, the examiner recommended ruling out 
PTSD, depression, a bipolar disorder, and an anxiety 
disorder.  

Subsequent VA medical records dated later in September 1999 
as well as in the following month indicate that the veteran 
was not seeing a psychiatrist regularly.  Additional VA 
medical reports dated in November and December 1999 reflect 
the veteran's continued complaints of depression and mild to 
moderate anxiety as well as his participation in weekly PTSD 
group therapy sessions.  

In January 2000, the veteran underwent a VA psychiatric 
examination.  At that time, he complained of flashbacks, 
nightmares, and trouble sleeping.  A mental status evaluation 
demonstrated that the veteran was casually dressed and 
groomed, very cooperative, alert, attentive, and oriented (to 
person, place, time, and purpose), and that he had no 
psychomotor retardation, normal eye contact, normal gestures, 
spontaneous speech with good vocabulary, a voice which was 
normal in tone and pressure, an anxious mood, a brighter 
affect, logical thoughts, no paranoid ideations, no suicidal 
or homicidal ideations, no hallucinations, and no obsessive 
compulsive behavior.  The examiner diagnosed, on Axis I, PTSD 
as well as alcohol abuse in early remission and assigned a 
GAF score of 65 for the veteran's PTSD and a GAF score of 85 
for his alcohol abuse which was in early remission.  

The examiner recommended that, as the veteran continued to 
experience PTSD symptoms despite medication and group therapy 
sessions, he see a psychiatrist for an adjustment of his 
medications.  The examiner further explained that, despite 
these continued PTSD symptoms, the veteran remained capable 
of working as a nurse's assistant and that, therefore, a GAF 
score of 65 was appropriate and representative of mild 
symptoms.  In addition, the examiner expressed his opinion 
that the veteran's alcohol abuse, which was asymptomatic and 
in early remission at that time, did not have a worsening 
affect on his PTSD.  

In February 2000, the RO considered these service, and 
post-service, medical records.  The RO concluded that the 
medical evidence of record supported a grant of service 
connection for PTSD.  Further, the RO determined that the 
examiner's finding of mild symptoms associated with the 
veteran's PTSD supported the award of a 10 percent evaluation 
for this disability.  

Following receipt of notification of this decision, the 
veteran perfected a timely appeal with respect to the rating 
initially assigned to his service-connected PTSD.  VA medical 
records dated from March 2000 to June 2000 reflect the 
veteran's continued active participation in the PTSD group 
therapy sessions.  In particular, in April 2000, the veteran 
reported that he was again experiencing flashbacks involving 
his service duties as a corpsman (working in triage and in 
the separation of bodies).  In June 2000, he asserted that, 
although he had not experienced any suicidal ideation, he was 
becoming depressed and continued to have nightmares and 
flashbacks of his combat service in Vietnam.  

In January 2001, the RO considered this additional evidence.  
The RO concluded that these medical records provided evidence 
supportive of increase in the disability rating for the 
veteran's PTSD.  Specifically, the RO awarded a 30 percent 
evaluation for this service-connected disability, effective 
from November 1999.  

In February 2001, the RO received additional VA medical 
records dated from July 2000 and January 2001.  Review of the 
records shows the veteran remained active in his PTSD group 
therapy sessions.  In particular, a psychiatric evaluation in 
July 2000 resulted in Axis I diagnoses of PTSD, depression, 
ETOH abuse in remission, rule out a bipolar disorder, and 
rule out an anxiety disorder not otherwise specified.  The 
examiner assigned a GAF score of 55.  In October 2000, the 
veteran reported experiencing a definite benefit from the 
prescribed increase in sertraline.  Although he stated that 
he continued to become "snappy, irritable, and . . . angry 
at coworkers . . . [whom he did] not like," he felt better 
("like . . . [he was] picking up strength every day").  In 
December 2000, the veteran reported that the progressive 
increases in his sertraline from 100 to 150 to 200 had helped 
with his depression and with his social isolation.  He 
requested an increase by 50 more due to some remaining social 
isolation and "a bit of lingering" depression.  The 
attending physician complied.  In January 2001, the veteran 
reported that the increase in sertraline had definitely 
decreased his depression.  Upon further evaluation, the 
veteran understood that he remained depressed to some extent 
and began talking about his mood "highs."  The attending 
physician increased the veteran's sertraline to 200 until his 
depression remitted and also prescribed a mood stabilizer.  

Thereafter, between February 2001 and July 2001, the veteran 
continued to remain active in his PTSD group therapy 
sessions.  Specifically, in February 2001, the attending 
physician changed the veteran's mood stabilizing medication.  
In the following month, the veteran reported a definite 
benefit in this new medication but stated that he continued 
to experience some lingering depression.  A psychiatric 
evaluation provided Axis I diagnoses of PTSD, depression, a 
bipolar disorder, and ETOH abuse in remission.  The examiner 
provided a GAF score of 55.  In April 2001, a physician noted 
that the veteran had been stable for the prior two months and 
that his last moderate depressive episode was two months ago.  
The physician expressed his opinion that, because the veteran 
was functioning well at work, he did not need any more 
psychiatric medication.  An objective mental status 
evaluation completed in May 2001 demonstrated substantial 
remission of the veteran's depression, a brighter affect, and 
appropriate joking.  Although the veteran continued to 
experience some depressive symptoms, he was doing well at 
work.  In June 2001, the veteran continued to do well at 
work.  

Between August 2001 and January 2002, the veteran continued 
to remain active in the VA PTSD group therapy sessions.  In 
particular, in August 2001, the veteran reported that he was 
in full remission of his depression and had resumed social 
activities.  In October 2001, he described a markedly 
worsening of his PTSD symptoms due to the September 11th 
terrorist attacks but expressed his opinion that he did not 
need any change in his medication to help him cope with this 
increased symptomatology.  In November 2001, the veteran 
stated that he was "doing well," that his medication had 
stabilized his symptoms, that he was dealing with the war 
issues well in his group therapy sessions, and that he was 
doing well at work.  A January 2002 psychiatric evaluation 
provided Axis I diagnoses of PTSD, depression, a bipolar 
disorder, and ETOH in remission.  The examiner provided a GAF 
score of 55.  

Subsequently, between February 2002 and May 2002, the veteran 
continued to participate actively in the VA PTSD group 
therapy sessions.  Specifically, in March 2002, the veteran 
reported being close to his family and support group members 
as well as being able to work daily since his father's death.  
In May 2002, the veteran expressed his belief that he had 
"gotten over" his father's death fairly well but continued 
to experience some lingering depression despite complete 
adherence to his medication regiment.  The treating physician 
recommended a new medication, wellbutrin.  The veteran 
eagerly wanted to try this medicine.  

In June 2002, the veteran underwent a VA psychiatric 
examination.  At that time, he continued to complain of 
recurrent and intrusive flashbacks, panic attacks (which 
include sweating, an increased heart rate, and faster 
breathing), avoidance of activities and places (including 
people) which remind him of traumatic events, markedly 
diminished interest or participation in significant 
activities, feelings of detachment and estrangement from 
other people, "a lot" of isolation, difficulty having 
loving feelings for other people, trouble sleeping, easy 
irritability and anger, difficulty concentrating at times, 
hypervigilance, easy startle response to loud noises, 
depression, and a decreased energy level.  

A mental status evaluation demonstrated that the veteran was 
alert, cooperative, clean and neat (not dirty or disheveled), 
pleasant and relaxed (not hostile or fearful), and oriented 
times four (to person, time, place, and purpose) and that he 
had average grooming and hygiene, no bizarre mannerisms or 
posturing (including gait), a "fair" mood, a constricted 
affect, no suicidal or homicidal ideations or intent, 
retardation of speech, no hallucinations or delusions, no 
loose associations (including tangentiality or 
circumstantiality), no psychomotor retardation or psychomotor 
excitability, intact recent memory, intact remote memory, 
average intellect, no bizarreness or personalization of 
abstractions, and good judgment and insight.  The examiner 
observed that the veteran did not appear to be depressed or 
anxious.  

In addition, the veteran reported that his activities include 
shopping, seeing a couple of friends once a week, and seeing 
and keeping in contact with relatives.  The veteran also 
stated that he has not gone swimming at a health club, which 
had previously been his hobby, for approximately five years 
due to his depression.  According to the veteran, he relates 
to other people "for the most part . . . [in an] okay 
manner."  He explained that his daily activities include 
watching television, reading, a little walking and shopping, 
listening to music, and going to his support group meetings.  

The examiner, who had reviewed the veteran's claims folder, 
diagnosed, on Axis I, chronic PTSD.  In addition, the 
examiner assigned a current, and past (within the previous 
year), GAF score of 67.  The examiner explained that the 
current score represented mild symptomatology, including 
depression, insomnia, some difficulty in social functioning 
(with general functioning characterized as being "pretty" 
good), some meaningful interpersonal relationships (including 
friends and relatives), and the ability to work full time 
with some problems getting along with people.  

Between June 2002 and September 2002, the veteran continued 
to participate actively in the VA PTSD group therapy 
sessions.  In June 2002, he reported that an additional 
medication that he had begun taking (wellbutrin) decreased, 
but did not completely alleviate, his depression.  In August 
2002, he stated that he was feeling better with this new 
medicine and that he was happy with his improvement.  The 
attending physician observed that the veteran had a 
definitely brighter affect.  In a September 2002 letter, the 
veteran's treatment coordinator and treating psychiatrist 
explained that the veteran has "the classic symptoms of PTSD 
and the ongoing psychosocial stressors that accompany this 
disorder."  These medical personnel further noted that the 
veteran's symptoms include difficulty sleeping, nightmares, 
intrusive thoughts, isolation, and a depressed mood and that 
his GAF score based on this symptomatology is 55.  

Thereafter, between October 2002 and March 2003, the veteran 
remained an active participant in his VA PTSD group therapy 
sessions.  Specifically, in October 2002, the veteran had no 
complaints.  He reported having a brighter affect, which he 
attributed to the addition of the medication wellbutrin.  In 
the following month, the veteran stated that he was pleased 
with his progress and that his depression which had lingered 
for many months has remained in complete remission for the 
past two to three months.  The veteran attributed this result 
to his taking of wellbutrin.  He noted that he was happy with 
his work plans for the holidays and that his co-workers had 
commented that he had "more energy . . . [and was] able to 
help them out sometime[s].  [I]t is nice."  He had no 
complaints.  

In January 2003, the veteran reported being pleased that his 
current medications had completely eradicated his depressive 
symptoms.  He noted that he was happier and wants to continue 
with this medicine.  He talked to his treating physician in 
some detail about his interactions at work and with his 
family and stated that these interactions were becoming 
progressively more satisfying.  In March 2003, the veteran 
reported that the current war was exacerbating his PTSD 
symptoms and that he has dealt with this increase in 
symptomatology by avoiding the news, talking to other 
veterans, and working more.  The treating physician noted 
that the veteran has good insights and understanding of the 
cognitive/behavioral techniques to deal with these symptoms.  
Following a discussion, the veteran expressed his desire for 
additional medication "just during the war."  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the service-connected PTSD is currently evaluated as 
30 percent disabling, effective from November 1999, pursuant 
to Diagnostic Code 9411.  According to this Diagnostic Code, 
a 30 percent rating requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

The next higher evaluation of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is representative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the current 
30 percent disability evaluation indicates.  In particular, 
the veteran has described nightmares, daytime fatigue, 
intrusive memories, constant and severe flashbacks, impaired 
attention and concentration at work, panic attacks three to 
four times per week, trouble sleeping, short term and long 
term memory loss, as well as disturbances in motivation and 
mood.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The Board acknowledges the veteran's complaints of 
nightmares, daytime fatigue, intrusive memories, constant and 
severe flashbacks, impaired attention and concentration at 
work, panic attacks three to four times per week, trouble 
sleeping, short term and long term memory loss, as well as 
disturbances in motivation and mood.  Furthermore, the Board 
notes that the veteran's treating physician has recently 
indicated that the veteran's PTSD symptoms include difficulty 
sleeping, nightmares, intrusive thoughts, isolation, and a 
depressed mood and that this symptomatology supports a GAF 
score of 55.  

Significantly, however, these complaints are not supported by 
the overwhelming competent medical evidence of record.  
First, while the veteran's treating physician has 
consistently assigned a GAF score of 55 to the veteran's PTSD 
[which was illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers)], the examiner who conducted the VA examination 
in June 2002 expressed his opinion that the veteran's PTSD 
symptomatology warranted a GAF score of 67 [which was 
representative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships].  The examiner's conclusion that a GAF score 
of 67 was warranted was based upon the objective evaluation 
findings of mild symptomatology, including depression, 
insomnia, a constricted affect, some difficulty in social 
functioning (with general functioning characterized as being 
"pretty" good), some meaningful interpersonal relationships 
(including friends and relatives), and the ability to work 
full time with some problems getting along with people.  

Furthermore, after the treating physician's conclusion in 
September 2002 that the veteran's PTSD symptomatology 
supported an assignment of a GAF score of 55, the veteran's 
subsequent VA psychiatric treatment records reflected 
continued improvement in his PTSD.  Specifically, VA 
treatment records dated from October 2002 to March 2003 
demonstrated that the veteran had no complaints, a brighter 
affect, complete remission of his depression, as well as 
improvement in his socialization and occupational efforts.  
The acute exacerbation of his symptoms in March 2003 were 
attributed to the war in Iraq and were controlled by 
medication.  The veteran has continued to have good insights 
and understanding of the cognitive/behavioral techniques to 
deal with this symptomatology.  

Thus, although the veteran's treating physician has 
determined as recently as September 2002 that the veteran's 
PTSD symptoms are moderate and include difficulty sleeping, 
nightmares, intrusive thoughts, isolation, and a depressed 
mood, the most recent competent evidence demonstrates that 
this service-connected disability is manifested by a brighter 
affect, complete remission of his depression, as well as 
improvement in his socialization and occupational efforts.  
As such, a disability rating greater than 30 percent for this 
disability cannot be awarded under the pertinent regulatory 
requirements.  See, 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002) (which stipulates that occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is necessary for the grant of a 50 percent 
rating).  This 30 percent disability rating is warranted at 
all times during the current appeal.  See Fenderson, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not made a 
determination as to whether the veteran's disability rating 
claim meets the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the service-connected PTSD.  
Specifically, it is not shown by the evidence of record that 
the veteran required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder did not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's rating claim for his 
service-connected PTSD to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  This disability is appropriately rated under 
the schedular criteria.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds that, 
in the current appeal, the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service-connected PTSD.  


ORDER

An initial increased disability rating greater than 
30 percent for PTSD is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

